DRAPEAU, J.
In this action judgment was rendered upon a jury’s verdict against three defendants for negligence in operating an automobile. The automobile was registered in the name of defendant J. O. Reade, an employee of defendant Bozzani Motors Ltd.; defendant Harry Bernstein was the driver.
Notice of appeal was filed by the two first named defendants, and also by Mr. Bernstein.
In the record before this court, however, the notice of appeal of Mr. Bernstein does not appear.
Hence his motion (to which there is no opposition) to augment the record. (Rules on Appeal, rule 12(a).)
It is ordered that the clerk’s transcript be augmented by including the notice of appeal of Harry Bernstein; that he be permitted to use the record on appeal in this court along with the other defendants, and that he have 30 days from and after the date of this order to serve and file his opening brief.
White, P. J., and Doran, J., concurred.